Citation Nr: 0125622	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1947 to 
September 1949 and from December 1949 to October 1951.  He 
had a prior period of unverified service.  The veteran died 
on September 18, 1999, and the appellant is the veteran's 
surviving spouse.

This appeal is from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  The appellant and her witness testified 
at a videoconference hearing before the undersigned member of 
the Board of Veterans' Appeals (Board), who the Chairman of 
the Board designated to conduct the hearing and decide the 
appeal.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).

The appellant filed an application in November 1999 for 
dependency and indemnity compensation (DIC).  A claim for DIC 
by a surviving spouse is also a claim for accrued benefits.  
38 C.F.R. § 3.152(b)(1) (2001).  Claims by the veteran for 
periodic monetary benefits pending at the time of his death 
are amenable to adjudication on an accrued basis if those 
claims fit the rule prescribing payment of accrued benefits.  
See 38 C.F.R. § 3.1000 (2001).  The following documents 
appear to have raised claims that were pending in various 
stages of development at the time of the veteran's death:  A 
June 1999 statement appears to be a claim for total 
disability rating based on an unarticulated theory of 
entitlement; and a March 1995 statement explicitly stated a 
claim for compensation under 38 U.S.C.A. § 1151 for a back 
injury, a claim that was repeated in a July 1997 statement.  
While it appears that the RO began development of the claim 
under 38 U.S.C.A. § 1151, it does not appear that final 
action was taken.  These claims may each be amenable to 
adjudication on an accrued basis and are referred to the RO 
for appropriate action.

Whereas an award of service connection for the cause of the 
veteran's death while that claim is on remand could be 
dispositive of the claim for DEA, the Board defers action on 
the DEA claim.


REMAND

The appellant, in essence, avers that the veteran died of 
aspiration pneumonia resulting from the aspiration of food as 
a result of dysphagia caused by his service-connected partial 
paralysis of the seventh cranial (facial) nerve.  Proving 
that chain of causation is central to her claim.

In her substantive appeal, the appellant reported three 
dysphagia evaluations of the veteran and their dates.  The VA 
physician who wrote a March 2000 medical opinion in this case 
referenced one of them.  None of them are of record.  The RO 
should obtain them.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Also in her substantive appeal, the appellant essentially 
averred that the veteran aspirated food on September 12, 
1999, which caused the fatal pneumonia.  She averred that the 
VA Nursing Home Care Unit (NHCU) had changed the veteran from 
a "crushed" or "ground" food diet to solid food against 
her wishes and against the dietitian's orders.  She further 
stated that the doctor in the hospital, apparently Dr. McCue, 
had ordered the veteran returned to a dysphagia diet upon 
return to the nursing home.  She avers that the nursing home 
records will confirm that he had been on a crushed food diet 
because of his swallowing problems.  Actual doctor's orders 
are recorded in a patient's hospital charts.  Also, the NHCU 
discharge summary noted that the veteran had complete 
physical examinations on February 12, 1998, and on April 28, 
1999, neither of which is of record.  The RO should obtain 
the nursing home records and the doctor's orders from the 
veteran's terminal hospitalization.  Id.

The veteran's initial death certificate reported myocardial 
infarction as the immediate cause of death, due to or as a 
consequence of aspiration pneumonia.  An amended death 
certificate reported "aspiration pneumonia secondary [to] 
paralysis VII nerve with dysphagia" as the immediate cause 
of death, due to or as a consequence of acute myocardial 
infarction.  The appellant stated in her substantive appeal 
that upon review of the veteran's records and discussion with 
his family, he agreed that the seventh nerve paralysis was 
the cause of the pneumonia, and he amended the death 
certificate accordingly.  At her Board videoconference 
hearing, she testified that Dr. McCue told her that the 
pneumonia helped cause the heart attack.  Transcript at 5.  
The appellant subsequently testified, in essence, that Dr. 
McCue amended the death certificate at her request, stating 
he was willing to do so if his review of the veteran's chart 
showed such amendment would be true.  Transcript at 9.

In a March 2000 medical opinion, a VA physician reported that 
a January 1998 examination found the veteran did not have 
dysphagia.  The physician reiterated the finding, stating 
there was no dysphagia notwithstanding earlier reports that 
there was, and opined that aspiration pneumonia was not 
caused by service-connected incomplete paralysis of the 
seventh cranial nerve.

Whereas resolution of this appeal requires that the Board 
determine the probative value of the amended death 
certificate and of the March 2000 report and weigh one 
against the other, additional information from the signer of 
the death certificate, Dr. McCue, is necessary.  Such a 
statement would be analogous to a medical opinion in the 
assistance it affords the appellant.  Although it is 
expressly VA's duty to obtain medical opinions to assist in 
substantiating claims for disability compensation, 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)(i)), nothing in the 
Veterans Claims Assistance Act of 2000 precludes affording 
other appropriate assistance to substantiate a claim for VA 
benefits.  38 U.S.C.A. § 5103A(g) (West Supp. 2001).  

In undertaking the development herein, the RO should assure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103, 5103A, 5107 (West Supp. 2001) and 
the implementing regulations found at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102, 3.159)).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical 
records of the veteran: Swallowing 
studies done at Tuscaloosa VAMC on 
November 20, 1996, March 8, 1995, and 
June 23, 1992; NHCU nursing notes, 
doctors' orders, and dietitians' orders 
from the NHCU from November 16, 1997, to 
September 15, 1999, including the 
February 12, 1998, and April 28, 1999, 
physical examination reports; and 
doctors' orders from the terminal 
hospitalization, September 15 to 18, 
1999.  Associate any information obtained 
with the claims file.

2.  Request Dr. McCue to provide a 
statement responsive to the following 
questions: Why did he amend the veteran's 
death certificate?  What medical records 
or other source of information did he 
review or rely upon to conclude that 
aspiration pneumonia was secondary to 
paralysis of the seventh cranial nerve?  
What was the basis of his association of 
dysphagia with the service-connected 
seventh nerve paralysis versus any other 
possible cause of dysphagia?  What 
informed his finding that myocardial 
infarction caused aspiration pneumonia 
rather than vice versa?  

3.  Review the claims file to determine 
whether all notice and development action 
required by the VCAA has been 
accomplished.  If any notice or 
development is lacking, undertake 
corrective action before proceeding.

4.  Readjudicate the claims at issue, and 
determine whether either may now be 
allowed.  If neither may, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

